Citation Nr: 1310709	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  09-24 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to January 9, 2008, and in excess of 70 percent thereafter.



REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1964 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied an evaluation in excess of 50 percent for the Veteran's PTSD.  He timely appealed that decision.

In a March 2009 rating decision, the Veteran's PTSD was assigned a 70 percent evaluation, effective January 9, 2008.  The Board has recharacterized the issue on appeal in order to comport with that award of benefits.

The Veteran testified at a personal hearing before a Decision Review Officer (DRO) and at Board hearing before a Veterans Law Judge in August 2008 and March 2012, respectively.  Transcripts of those hearings are associated with the claims file.  

The Veterans Law Judge who held the March 2012 hearing is no longer with the Board.  The Veteran was informed of that in a February 2013 letter and apprised of his right to a new hearing before another Veterans Law Judge.  In a March 2013 correspondence, the Veteran indicated that he did not wish to have another hearing because his mental health was frail.  The Board therefore will proceed to adjudication of the Veteran's case at this time in conformity with his request.

This case was initially before the Board in May 2012, when the Board remanded it for further development.  That development having been completed, the case has been returned at this time for further appellate review.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the previous May 2012 remand, the Board asked for all relevant VA treatment records "within one year of the September 2007 claim now on appeal and since September 2010" to be obtained.  The Board notes that the VA treatment records from September 2010 through June 2012 were obtained; however, the Board cannot tell whether there were no VA treatment records from September 2006 through January 2008 to obtain, or whether the RO/AMC failed to obtain those records.  The Board must therefore remand this claim in order to ensure that all relevant VA treatment records from September 2006 through January 2008 have been obtained and associated with the claims file, as previously instructed in its prior remand.  Additionally, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Brockton VA Medical Center, or any other VA medical facility that may have treated the Veteran, since September 2006 that are not already of record, and associate those documents with the claims file.  If no VA treatment records from September 2006 to January 2008 exist and further attempts to obtain those records would be futile, such should be noted in the claims file and the Veteran so notified.

2.  Ask the Veteran to identify any private treatment that he may have had for his PTSD, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim for increased evaluation of the Veteran's PTSD.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

